Exhibit 10.1

 

PROMISSORY NOTE

 

Up to U.S.$500,000.00 September 28, 2017

 

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the
undersigned, ERBA Diagnostics, Inc., a Delaware corporation (“Maker”), promises
to pay to the order of Erba Diagnostics Mannheim GmbH, a company organized under
the laws of Germany which is the majority stockholder of Maker (“Holder”), the
principal sum of five hundred thousand United States dollars (U.S.$500,000.00)
or so much thereof as may be loaned by Holder to Maker (the “Principal”), plus
interest (the “Interest”) on the Principal from time to time remaining unpaid,
calculated at the simple rate of three and one-half percent (3.5%) per annum,
and payable as hereinafter set forth. Interest shall be calculated on the basis
of a year of three hundred sixty (360) days for the actual number of days
elapsed.

 

After the consummation of the initial loan of two hundred fifty thousand United
States dollars (U.S.$250,000.00) of Principal under this Note, the subsequent
loan of two hundred fifty thousand United States dollars (U.S.$250,000.00) of
Principal under this Note shall be made at the time determined by the vote or
written consent of the majority of the independent directors on Maker’s Board of
Directors. The consummation of such subsequent loan shall take place on the date
that is fifteen (15) days after the date on which such directors shall have
caused Maker to provide notice thereof to Holder.

 

1.     Payments. Maker shall pay to Holder the entire unpaid Principal and any
and all accrued and unpaid Interest thereon on August 27, 2018. This Note may be
prepaid in whole or in part without penalty. Prepayments shall first be applied
against accrued and unpaid Interest hereunder and shall then be applied to the
Principal hereunder. Payments to Holder under this Note shall be made to Holder
at the principal headquarters of Holder, or at such other place as Holder may
from time to time designate to Maker in writing (including, without limitation,
by automatic deposit or wire transfer to an account designated by Holder). All
payments hereunder shall be made in immediately available funds of lawful money
of the United States of America.

 

2.     Events of Default. If one or more of the following described events shall
have occurred, then this Note shall be in default (each, a “Default”):

 

a.     Maker fails to make the payment of Principal or of Interest on this Note
on, or within five (5) business days after, the date upon which such payment
becomes due; or

 

b.     Maker (i) becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due, (ii) applies
for, consents to, or acquiesces in the appointment of a trustee, receiver or
other custodian therefor or any property or asset thereof, (iii) makes a general
assignment for the benefit of creditors, (iv) in the absence of such
application, consent or acquiescence, a trustee, has a receiver or other
custodian is appointed therefor or for a substantial part of the property or
assets thereof and is not discharged within sixty (60) days or (v) has any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
commenced in respect thereof, and if such case or proceeding is not commenced
thereby, it is consented to or acquiesced in thereby, or remains undismissed for
sixty (60) days.

 

 

--------------------------------------------------------------------------------

 

 

3.     Default Remedies. Upon the occurrence of a Default, the entire unpaid
Principal, together with accrued and unpaid Interest, shall be immediately due
and payable without notice or demand and, while in Default, all amounts due
under this Note shall bear interest at the rate equal to the lesser of twelve
percent (12%) per annum or the highest rate permitted to be charged by
applicable law. In addition, Maker agrees to pay the costs of collection,
including, without limitation, reasonably attorneys’ fees and expenses, in the
event of a Default, whether or not a lawsuit is brought.

 

4.     Miscellaneous.

 

(a)     Maker waives demand, presentment, protest, dishonor and notice of
maturity, non-payment or protest and all other requirements to hold Maker
liable. Maker shall raise no defenses other than that payment has been made.
Maker shall not raise any claims of set off in any action or proceeding.

 

(b)     If payment of Principal or Interest on this Note becomes due on a
Saturday, Sunday or other legal holiday on which banks in the State of Florida
are closed, then the due date shall be extended to the next succeeding business
day.

 

(c)     If any provision or portion of this Note is declared or found by a court
of competent jurisdiction to be unenforceable or null and void, such provision
or portion thereof shall be deemed stricken and severed from this Note, and the
remaining provisions and portions thereof shall continue in full force and
effect.

 

(d)     This Note may not be amended, extended, renewed or modified nor shall
any waiver of any provision hereof be effective, except by an instrument in
writing executed by Holder.

 

(e)     Neither Maker nor Holder shall assign this Note, or any of its
respective rights or obligations hereunder, without the prior written consent of
the other, which consent may be withheld in such other’s sole and absolute
discretion for any reason or no reason whatsoever.

 

(f)     This Note shall be governed by and construed and enforced in accordance
with the laws of the State of Florida, without giving effect to any choice of
law or conflict of law provisions.

 

(g)     The headings contained in this Note are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Note.

 

(h)     A delay by Holder in exercising a right or remedy shall not constitute a
waiver thereof. No waiver by Holder of any default hereunder shall be deemed to
constitute a waiver of any subsequent default. No exercise of any right or
remedy hereunder shall preclude the exercise of any other right or remedy which
Holder may have in law or in equity to enforce the paying of this Note or the
collection thereof. Maker expressly agrees that the maturity of this Note, or
any payment hereunder, may be extended by the Holder from time to time without
in any way affecting the liability of Maker.

 

[ SIGNATURE PAGE FOLLOWS ]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker has duly executed this Note to be effective as of the
day and year first above written.

 

 

ERBA Diagnostics, Inc.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Barka

 

 

 

David Barka,

 

 

 

Interim Chief Executive Officer

 

 

 

ACKNOWLEDGED AND AGREED:

 

Erba Diagnostics Mannheim GmbH,

a company organized under the laws of Germany

 

 

By: /s/ Suresh Vazirani                                    Suresh Vazirani,  
Chief Executive Officer and   Managing Director Date: September 28, 2017

 

 

3